PER CURIAM:
Charles R. Turner appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Turner v. Johnson, No. 1:11—cv-01086-CMH-TCB (E.D.Va. Oct. 21, 2011). See Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1139-40 (9th Cir.2005) (holding Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994), applies to civilly committed sex offenders). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.